DETAILED ACTION

Examiner’s Note
The Examiner notes that non-elected claims 25-27 and 30-31, which were restriction under 35 U.S.C. 212 and 372 as set forth in paragraph 3 of the action mailed 12/31/2019, have been rejoined.

The Examiner notes that that non-elected claims 32-33, 35 and 37-39, which were restriction under 35 U.S.C. 212 and 372 as set forth in paragraph 3 of the action mailed 12/31/2019, do not contain all the limitations of allowable claim 1, or its allowable dependencies.

The Examiner notes that, given the new round of rejection(s)/objection(s) set forth below, the following action is made non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation "the adhesive" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as an adhesive has not been previously introduced.

Regarding claim 19, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited temperature resistance is further limiting the recited acrylic adhesive, or the recited adhesive which comprises the recited acrylic adhesive.

Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 25, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the “an adhesive backing” is the same adhesive backing recited in current claim 1, or if it is in addition to the adhesive backing recited in current claim 1.

Regarding claim 26, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited “piece or material” is referring to the same material recited in current claim 1, or another material from the “piece” is comprised.

Regarding claim 26, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited “adhesive backing” is comprises of the “piece of material” AND the double sided adhesive tape, or if it is the recited double sided adhesive tape that forms (or comprises) the adhesive backing.

Claim 27 recites the limitation "the region" in line 3.  There is insufficient antecedent basis for this limitation in the claim as a region has not been previously introduced.

Allowable Subject Matter
Claims 1, 10, 13-16, 21 and 24 are allowed.

The following is an examiner’s statement of reasons for allowance:

WO 2010/001113 A1to Clarke et al. teaches a furniture patch (1) having a display surface (2) on the obverse side and an adhesive backing (3) on the reverse side (page 6, lines 14-17, figure 1), which said patch is made of natural, synthetic or bonded leather (page 6, lines 19-25) and which said adhesive backing is a pressure-sensitive adhesive (PSA) (i.e. a self-adhesive patch) (page 3, lines 1-3).  Clarke also teaches that the patch is, inter alia, a circular patch (11) having a circular, embossed stitching detail slightly inboard of its periphery (page 9, line 23 to 
Clarke does not describe a “thickest portion” main body region.  However, there is nothing in the claim language that demonstrates that the presently claimed “main body region” has portions that vary in thickness.
However, the Applicant is respectfully reminded that claim limitations relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (In re Seid 161 F.2d 229, 73 USPQ 431 (CCPA 1947)); also,
change in size, scale, proportionality and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP 2144.04[R-1]; and, 
a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Clarke does not teach that the entire peripheral region is thinner (via its embossing) than said main body region.  Indeed, there is nothing is the reference that demonstrates that the peripheral portion of the Clark patch has been embossed or that it is in some other way thinner that the inner circle region of patch (11).  Clarke only appears to teach that the depressed portion (thinner portion) of the Clarke patch is located solely at the embossed stitching detail slightly inboard of its periphery

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s arguments, see page 6 of the remarks filed 2/4/2021 and the Interview Summary mailed 1/19/2021, with respect to the rejection of claims 1, 10, 13-16, 19, 21 and 24 under 35 U.S.C. 112(a) as set forth in paragraph 7 of the action mailed 11/27/2020, have been fully considered and are persuasive.  The rejection of claims 1, 10, 13-16, 19, 21 and 24 has been withdrawn. 

Applicant’s arguments, see pages 6-7 of the remarks filed 2/4/2021 and the Interview Summary mailed 1/19/2021, with respect to the rejection of claims 1, 10, 13-16, 19, 21 and 24 over Clarke et al. under 35 U.S.C. 103 as set forth in paragraph 8 of the action mailed , have been fully considered and are persuasive.  The rejection of claims 1, 10, 13-16, 19, 21 and 24 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/14/2021